Title: From Thomas Jefferson to John Taylor, 15 April 1795
From: Jefferson, Thomas
To: Taylor, John



Th:J. to Taylor.
Monticello Apr. 15. 95.

We have tried the drill with Lucerne seed, and found it shed a great deal too much, so that we were obliged to lay it aside. I presume therefore I was mistaken in saying the band and buckets which came were for turnep seed. We rather guess they were for peas or corn. I must correct therefore my petition for the two larger sizes, and in the uncertainty in which I am, I must rather pray for a complete set.—The French in Amsterdam, and Van Staphorst President of the revolutionary committee! Bravo! Adieu!
